       Case 4:20-cv-00222-CRW-SBJ Document 3 Filed 07/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

 ORAL SURGEONS, P.C.,                         )
                                              )
                Plaintiff,                    )   Case No. 4:20-cv-222
                                              )
        v.                                    )   Judge Charles R. Wolle
                                              )   Magistrate Judge Stephen B. Jackson, Jr.
 THE CINCINNATI INSURANCE                     )
 COMPANY,                                     )
                                              )
                Defendant.                    )

              DEFENDANT THE CINCINNATI INSURANCE COMPANY’S
                           MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant The Cincinnati Insurance Company hereby

moves to dismiss Plaintiff Oral Surgeons, P.C.’s Petition at Law for failure to state a claim upon

which relief can be granted. A Memorandum in Support of this Motion follows.

DATED: July 23, 2020                         LANE & WATERMAN LLP

                                     By:     /s/ Robert V.P. Waterman, Jr
                                             Robert V.P. Waterman, Jr.
                                             220 North Main Street, Suite 600
                                             Davenport, Iowa 52801
                                             Tel: 563.333.6618
                                             Fax: 563.324.1616
                                             Email: bwaterman@L-WLaw.com
                                             ATTORNEYS FOR THE
                                             CINCINNATI INSURANCE COMPANY


                                CERTIFICATE OF SERVICE

       The undersigned certifies under penalty of perjury that on July 23, 2020, the foregoing
instrument was served via email upon Plaintiff’s counsel of record as follows:

                        Randy J. Wilharber Email: randy@peddicord.law
                          Tyler S. Smith Email: tyler@peddicord.law

                                             /s/ Robert V.P. Waterman, Jr.
